Exhibit Provident Announces October Cash Distribution and Timing of 2008 Third Quarter Results Release News Release 18-08 October 9, 2008 All values are in Canadian dollars unless otherwise stated. CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) today announced its October cash distribution will be $0.12 per unit payable on November 14, 2008. The October distribution will be paid to unitholders of record on October 22, 2008. The ex-distribution date will be October 20, 2008. The current annualized cash distribution rate is $1.44 per trust unit. Based on the current annualized distribution rate and the closing price on October 8, 2008 of $6.83, Provident’s yield is approximately 21 per cent. For unitholders receiving their distribution in U.S. funds, the October 2008 cash distribution will be approximately US$0.11 per unit based on an exchange rate of 0.8890. The actual U.S. dollar distribution will depend on the Canadian/U.S. dollar exchange rate on the payment date and will be subject to applicable withholding taxes. Provident plans to release its2008 third quarter interim unaudited financial and operating results on November 12, 2008 after market close. This press release does not constitute and is not intended to be legal or tax advice to any particular holder or potential holder of Provident units. Holders or potential holders of Provident units are urged to consult their own legal and tax advisors as to their particular income tax consequences of holding Provident units. Provident Energy Trust is a Calgary-based, open-ended energy income trust that owns and manages an oil and gas production business and a natural gas liquids midstream services and marketing business. Provident’s energy portfolio is located in some of the most stable and predictable producing regions in Western Canada.
